UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 Or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-20805 ReGen Biologics, Inc. (Exact name of registrant as specified in its charter) Delaware 23-2476415 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 411 Hackensack Avenue, 10th Floor, Hackensack, NJ 07601 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (201) 651-5140 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ Smaller reporting company R (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R The number of outstanding shares of the registrant’s common stock as of November 3, 2008 was 104,243,082. 1 REGEN BIOLOGICS, INC. INDEX Page No. PART I — FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets at September 30, 2008 (unaudited) and December 31, 2007 3 Condensed Consolidated Statements of Operations for the Three Months Ended September 30, 2008 (unaudited) and 2007 (unaudited), the Nine Months Ended September 30, 2008 (unaudited) and 2007 (unaudited) and the Period from December 21, 1989 (inception) to September 30, 2008 (unaudited) 4 Consolidated Statement of Changes in Stockholders’ Equity (Deficit) and Series A & Series C Redeemable Convertible Preferred Stock for the Period from December 21, 1989 (inception) to September 30, 2008 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2008 (unaudited) and 2007 (unaudited) and the Period from December 21, 1989 (inception) to September 30, 2008 (unaudited) 13 Notes to Condensed Consolidated Financial Statements (unaudited) 14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4T. Controls and Procedures 32 PART II — OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Submission of Matters to a Vote of Security Holders 34 Item 5. Other Information 34 Item 6. Exhibits 35 Signatures 39 Certification 2 Index PART I — FINANCIAL INFORMATION Item 1. Financial Statements REGEN BIOLOGICS, INC. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except per share data) September30, 2008 December31, 2007 (unaudited) ASSETS Current assets Cash and cash equivalents $ 1,458 $ 4,008 Short-term investments 100 Trade receivables, net of allowance for doubtful accounts of $15 and $3, as of September 30, 2008 and December 31, 2007, respectively 192 236 Inventory 308 311 Prepaid expenses and other current assets 187 336 Deferred financing costs 78 Total current assets 2,223 4,991 Property and equipment, net 342 402 Other assets 407 109 Total assets $ 2,972 $ 5,502 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable $ 330 $ 220 Accounts payable to related party 6 4 Accrued expenses 515 352 Convertible notes payable, face value $2,539, less unamortized discount of $899, placement fee of $5,and including accrued interest of $38 1,673 Other current liabilities 14 79 Total current liabilities 2,538 655 Other liabilities 193 204 Long-term portion of capital leases 11 22 Long-term portion of notes payable to related party, including accrued interest of $2,401 and $2,122 at September 30, 2008 and December 31, 2007, respectively 8,444 8,165 Total liabilities 11,186 9,046 Series A redeemable convertible preferred stock, $.01 par value; 15,309,822 shares authorized; issued and outstanding 2,483,116 and 13,260,025 shares at liquidation preference of $1,113 at September 30, 2008 and December 31, 2007, respectively 1,113 1,113 Series C redeemable convertible preferred stock, $.01 par value; 30,000,000 shares authorized; issued and outstanding 6,583,348 and 11,046,637 shares at liquidation preference of $2,950 as of September 30, 2008 and December 31, 2007, respectively 2,808 2,757 Stockholders’ equity (deficit) Series D contingently convertible preferred stock, options and warrants; preferred stock, $.01 par value; 500,000 shares authorized; issued and outstanding 135,715 shares at liquidation preference of $5,700 as of September 30, 2008 and December 31, 2007 5,560 5,560 Series F contingently convertible preferred stock and warrants; preferred stock, $.01 par value; 270,000 shares authorized; no shares and 42,321 warrants issued and outstanding at September 30, 2008 580 Series E contingently convertible preferred stock, $.01 par value; 500,000 shares authorized; issued and outstanding 11,250 shares at liquidation preference of $101 at September 30, 2008 171 Common stock, $.01 par value; 165,000,000 shares authorized; issued 104,243,082 shares at September 30, 2008, and 104,136,941 shares at December 31, 2007 1,044 1,042 Additional paid-in capital 83,019 81,440 Deficit accumulated during development stage (102,509) (95,456 ) Total stockholders’ deficit (12,135) (7,414 ) Total liabilities and stockholders’ deficit $ 2,972 $ 5,502 See accompanying Notes to Condensed Consolidated Financial Statements. 3 Index REGEN BIOLOGICS, INC. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Period from December21, 1989 (Inception) to 2008 2007 2008 2007 September30, 2008 Revenue: Sales $ 365 $ 249 $ 921 $ 577 $ 5,776 Royalties 15 10 38 33 364 Grant and other revenue — 433 Total revenue 380 259 959 610 6,573 Expenses: Costs of goods sold 214 119 494 297 5,379 Research and development 877 890 2,880 3,146 55,500 Business development, general and administrative 1,382 1,592 4,164 5,313 41,897 Recognition of expense for the minimum pension liability upon termination of defined benefit pension plan — 58 Total expenses 2,473 2,601 7,538 8,756 102,834 Operating loss (2,093 ) (2,342 ) (6,579 ) (8,146 ) (96,261 ) Merger cost — (515 ) Interest and other income 10 88 55 300 2,494 Rental income — 2,547 Rent expense — (2,409 ) Interest and other expense (290 ) (105 ) (478 ) (340 ) (4,685 ) License fees — 2,050 Net loss (2,373 ) (2,359 ) (7,002 ) (8,186 ) (96,779 ) Deemed dividend to Series C Preferred Stockholders upon issuance of Series C Preferred Stock with a beneficial conversion and amortization of related issuance costs (17 ) (17 ) (51 ) (228 ) (5,730 ) Deemed dividend to stockholders for issuance of warrants and extension of options — (115 ) Net loss attributable to common stockholders $ (2,390 ) $ (2,376 ) $ (7,053 ) $ (8,414 ) $ (102,624 ) Basic and diluted net loss per share attributable to common stockholders $ (0.02 ) $ (0.02 ) $ (0.07 ) $ (0.08 ) $ (3.17 ) Weighted average number of shares used for calculation of net loss per share 104,243,082 104,007,843 104,219,968 103,342,270 32,364,820 See accompanying Notes to Condensed Consolidated Financial Statements. 4 Index ReGen Biologics, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND SERIES A AND SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK Period from December 21, 1989 (inception) to September 30, 2008 (unaudited) (Dollars in thousands, except per share data) Series A Series C Stockholders Equity (Deficit) Redeemable Convertible Preferred Stock Redeemable Convertible Preferred Stock Series A - F Convertible Preferred Stock Series B, Series D, Series E, and Series F Convertible Preferred Stock Common Stock Additional Paid-In Deferred Stock Deficit Accumulated During Development Accumulated Other Comprehensive Total Stockholders' Equity Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Compensation Stage Loss (Deficit) Issuance of common stock at $0.03127 per share for net assets contributed by founders in May 1990 — $ — 1,400,000 $ 1 $ 44 $ — $ 45 Issuance of common stock at $0.005 per share for cash in November 1991 — — 700,000 — 3 — 3 Issuance of Series A convertible preferred stock at $1.00 per share for cash in April 1991, net of offering costs of $44 725,000 1 — — 681 — 682 Issuance of Series B convertible preferred stock at $3.00 per share for cash and in exchange for notes payable in January, March, May, and July 1992, net of offering costs of $29 1,226,338 — — — 3,650 — 3,650 Net loss from inception (December21, 1989) through December31, 1992 — (2,476 ) (2,476 ) Balance at December31, 1992 1,951,338 1 2,100,000 1 4,378 (2,476 ) 1,904 Issuance of Series C convertible preferred stock at $4.50 per share for cash in December 1993, net of offering costs of $29 550,552 — — — 2,448 — 2,448 Exercise of common stock options at $0.30 per share for cash in February 1993 — — 200 — 1 — 1 Issuance of common stock at $0.30 per share in 1993 in exchange for services to a consultant — — 5,000 — 1 — 1 Net loss — (1,342 ) (1,342 ) Balance at December31, 1993 2,501,890 1 2,105,200 1 6,828 (3,818 ) 3,012 Net loss — (1,463 ) (1,463 ) Balance at December31, 1994 2,501,890 1 2,105,200 1 6,828 (5,281 ) 1,549 Net loss — (1,959 ) (1,959 ) Balance at December31, 1995 2,501,890 $ 1 2,105,200 $ 1 $ 6,828 $ (7,240 ) $ (410 ) See accompanying Notes to Condensed Consolidated Financial Statements 5 Index ReGen Biologics, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND SERIES A AND SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK Period from December 21, 1989 (inception) to September 30, 2008 (unaudited) (Dollars in thousands, except per share data) Series A Series C Stockholders’ Equity (Deficit) Redeemable Redeemable Series A – F Series B, Series D, Series E, and Series F Deficit Convertible Preferred Convertible Preferred Convertible Preferred Convertible Preferred Additional Deferred Accumulated During Accumulated Other Total Stockholders' Stock Stock Stock Stock Common Stock Paid-In Stock Development Comprehensive Equity Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Compensation Stage Loss (Deficit) Issuance of common stock at $0.03127 per share for net assets contributed by founders in May 1990 1,400,000 $ 1 $ 44 $ 45 Issuance of common stock at $0.005 per share for cash in November 1991 700,000 — 3 3 Issuance of Series A convertible preferred stock at $1.00 per share for cash in April 1991, net of offering costs of $44 725,000 $ 1 — — 681 682 Issuance of Series B convertible preferred stock at $3.00 per share for cash and in exchange for notes payable in January, March, May, and July 1992, net of offering costs of $29 1,226,338 — — — 3,650 3,650 Net loss from inception (December 21, 1989) through December31, 1992 — $ (2,476 ) (2,476 ) Balance at December31, 1992 1,951,338 1 2,100,000 1 4,378 (2,476 ) 1,904 Issuance of Series C convertible preferred stock at $4.50 per share for cash in December 1993, net of offering costs of $29 550,552 — — — 2,448 — 2,448 Exercise of common stock options at $0.30 per share for cash in February 1993 — — 200 — 1 — 1 Issuance of common stock at $0.30 per share in 1993 in exchange for services to a consultant — — 5,000 — 1 — 1 Net loss — (1,342 ) (1,342 ) Balance at December31, 1993 2,501,890 1 2,105,200 1 6,828 (3,818 ) 3,012 Net loss — (1,463 ) (1,463 ) Balance at December31, 1994 2,501,890 1 2,105,200 1 6,828 (5,281 ) 1,549 Net loss — (1,959 ) (1,959 ) Balance at December31, 1995 2,501,890 $ 1 2,105,200 $ 1 $ 6,828 $ (7,240 ) $ (410 ) See accompanying Notes to Condensed Consolidated Financial Statements. 6 Index ReGen Biologics, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND SERIES A AND SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK (CONTINUED) Period from December 21, 1989 (inception) to September 30, 2008 (unaudited) (Dollars in thousands, except per share data) Series A Series C Stockholders’ Equity (Deficit) Redeemable Convertible Preferred Redeemable Convertible Preferred Series A - F Convertible Preferred Series B, Series D, Series E, and Series F Convertible Preferred Additional Deferred Deficit Accumulated During Accumulated Other Total Stockholders' Stock Stock Stock Stock Common Stock Paid-In Stock Development Comprehensive Equity Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Compensation Stage Loss (Deficit) Balance at December31, 1995 (brought forward) 2,501,890 $ 1 2,105,200 $ 1 $ 6,828 $ (7,240 ) $ (410 ) Issuance of Series D convertible preferred stock at $7.25 per share for cash in March and April 1996, net of offering costs of $536 1,191,321 — — — 8,101 — 8,101 Exercise of common stock options at $0.10, $0.30, and $0.45 per share in August and October 1996 — — 163,333 — 43 — 43 Net loss — (1,931 ) (1,931 ) Balance at December31, 1996 3,693,211 1 2,268,533 1 14,972 (9,171 ) 5,803 Issuance of Series E convertible preferred stock at $7.25 per share for cash in August and September 1997, net of offering costs of $53 335,314 — — — 2,378 — 2,378 Exercise of common stock options at $0.10, $0.30, and $0.45 per share in April, August, and September 1997 — — 32,111 — 5 — 5 Net loss — (3,868 ) (3,868 ) Balance at December31, 1997 4,028,525 1 2,300,644 1 17,355 (13,039 ) 4,318 Exercise of common stock options at $0.10, $0.20, $1.27, and $1.45 per share in May, July, November and December 1998, respectively — — 159,879 — 108 — 108 Compensation expense associated with stock option modifications — 56 — 56 Net loss — (3,815 ) (3,815 ) Balance at December31, 1998 4,028,525 1 2,460,523 1 17,519 (16,854 ) 667 Exercise of common stock options at $.725 and $1.45 per share in April, June and August 1999 — — 42,396 — 32 — 32 Issuance of Series F convertible preferred stock at $8.73 per share for cash 453,310 — — — 3,956 — 3,956 Compensation expense associated with stock option grants — 3,436 $ (3,247 ) — 189 Net loss — (5,458 ) (5,458 ) Balance at December31, 1999 4,481,835 $ 1 2,502,919 $ 1 $ 24,943 $ (3,247 ) $ (22,312 ) $ (614 ) See accompanying Notes to Condensed Consolidated Financial Statements. 7 Index ReGen Biologics, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND SERIES A AND SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK (CONTINUED) Period from December 21, 1989 (inception) to September 30, 2008 (unaudited) (Dollars in thousands, except per share data) Series A Series C Stockholders’ Equity (Deficit) Redeemable Convertible Preferred Redeemable Convertible Preferred Series A - F Convertible Preferred Series B, Series D, Series E, and Series F Convertible Preferred Additional Deferred Deficit Accumulated During Accumulated Other Total Stockholders' Stock Stock Stock Stock Common Stock Paid-In Stock Development Comprehensive Equity Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Compensation Stage Loss (Deficit) Balance at December31, 1999 (brought forward) 4,481,835 $ 1 2,502,919 $ 1 $ 24,943 $ (3,247 ) $ (22,312 ) $ (614 ) Compensation expense associated with stock option grants in prior year — 738 — 738 Compensation expense associated with stock option grants in current year — 2,124 (1,642 ) — 482 Stock options cancelled during 2000 — (1,089 ) 1,089 — — Net loss — (5,229 ) (5,229 ) Balance at December31, 2000 4,481,835 1 2,502,919 1 25,978 (3,062 ) (27,541 ) (4,623 ) Exercise of common stock options at $.10 per share in 2001 — — 25,000 — 3 — — 3 Exercise of common stock options at $1.45 per share in 2001 — — 125 — Compensation expense associated with stock option grants in prior years — 935 — 935 Compensation expense associated with stock option grants in current year — 1,010 (833 ) — 177 Stock options cancelled during 2001 — (161 ) 161 — — Deferred stock compensation associated with stock option grants to non-employees in 2001 — 228 (131 ) — 97 Net loss — (4,330 ) (4,330 ) Balance at December31, 2001 4,481,835 $ 1 2,528,044 $ 1 $ 27,058 $ (2,930 ) $ (31,871 ) $ (7,741 ) See accompanying Notes to Condensed Consolidated Financial Statements. 8 Index ReGen Biologics, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND SERIES A AND SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK (CONTINUED) Period from December 21, 1989 (inception) to September 30, 2008 (unaudited) (Dollars in thousands, except per share data) Series A Series C Stockholders’ Equity (Deficit) Redeemable Convertible Preferred Redeemable Convertible Preferred Series A - F Convertible Preferred Series B, Series D, Series E, and Series F Convertible Preferred Additional Deferred Deficit Accumulated During Accumulated Other Total Stockholders' Stock Stock Stock Stock Common Stock Paid-In Stock Development Comprehensive Equity Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Compensation Stage Loss (Deficit) Balance at December 31, 2001 (brought forward) 4,481,835 $ 1 2,528,044 $ 1 $ 27,058 $ (2,930 ) $ (31,871 ) $ (7,741 ) Issuance of Common Stock — — 301,930 1 104 — — 105 Issuance of Convertible Preferred Stock for cash and conversion of bridge financing net of issuance costs of $138 5,564,047 1 — — 6,716 — — 6,717 Deferred stock compensation associated with stock option grants in 2002 — 370 (370 ) — — Compensation expense associated with stock options outstanding — 452 — 452 Effect of reverse merger and recapitalization: — Valuation of warrants associated with bridge financing — 657 — — 657 Valuation of beneficial conversion associated with bridge financing — 843 — — 843 Compensation expense associated with stock options outstanding recognized as a result of the reverse merger — 2,848 — 2,848 Conversion of convertible preferred shares to Redeemable Convertible Preferred Series A at liquidation / redemption value 15,298,351 $ 6,855 (5,564,047 ) (1 ) — — (6,854 ) — — (6,855 ) Conversion of convertible preferred shares to Common Stock and Series B Preferred Shares — — (4,481,835 ) (1 ) 12,025,656 $ 120 297,146 3 (122 ) — — — Conversion of Subsidiary Common Stock into Company Common Stock and Series B Preferred Shares: — Elimination of Subsidiary Common Stock — (2,829,974 ) (1 ) 1 — — — Issuance of Company Common Stock — 7,781,018 78 (78 ) — — — Company Common Stock and related equity held by existing shareholders (net of 18,115 shares held treasury) — 8,966,966 89 2,678 — — 2,767 Conversion of Convertible Preferred Series B Stock to Company Common Stock — (12,025,656 ) (120 ) 12,025,656 120 — Minimum Pension Liability Adjustment — $ (58 ) — Net loss — (9,951 ) — — Net loss and comprehensive loss — (10,009 ) Balance at December 31, 2002 15,298,351 6,855 — 29,070,786 291 31,373 — (41,822 ) (58 ) (10,216 ) Compensation expense associated with stock options outstanding — 664 — — — 664 Issuance of Redeemable Convertible Preferred Series C Stock, net of issuance costs of $612, which include the issuance of non-cash consideration in the form of warrants — — 22,246,153 $ 9,357 — 97 — — — 97 Issuance of Common Stock warrants to Series C Stockholders — — — (969 ) — 969 — — — 969 Valuation of beneficial conversion associated with Series C Stock financing — — — (4,292 ) — 4,292 — — — 4,292 Accretion of beneficial conversion associated with Series C Stock financing — — — 4,292 — (4,292 ) — (4,292 ) Issuance of Common Stock - warrants exercised — 230,000 2 113 — — — 115 Accretion of Series C Stock issuance cost — — — 51 — (51 ) — (51 ) Net loss and comprehensive loss — (5,989 ) — (5,989 ) Balance at December 31, 2003 15,298,351 $ 6,855 22,246,153 $ 8,439 — $ — — $ — 29,300,786 $ 293 $ 37,508 $ — $ (52,154 ) $ (58 ) $ (14,411 ) See accompanying Notes to Condensed Consolidated Financial Statements. 9 Index ReGen Biologics, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND SERIES A AND SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK (CONTINUED) Period from December 21, 1989 (inception) to September 30, 2008 (unaudited) (Dollars in thousands, except per share data) Series A Series C Stockholders’ Equity (Deficit) Redeemable Convertible Preferred Redeemable Convertible Preferred Series A - F Convertible Preferred Series B, Series D, Series E, and Series F Convertible Preferred Additional Deferred Deficit Accumulated During Accumulated Other Total Stockholders' Stock Stock Stock Stock Common Stock Paid-In Stock Development Comprehensive Equity Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Compensation Stage Loss (Deficit) Balance at December 31, 2003 (brought forward) 15,298,351 $ 6,855 22,246,153 $ 8,439 — $ — — $ — 29,300,786 $ 293 $ 37,508 $ — $ (52,154 ) $ (58 ) $ (14,411 ) Compensation expense associated with stock options outstanding — 684 — — — 684 Accretion of Series C Stock issuance cost — — — 173 — (173 ) — (173 ) Recognition of Series C Stock issuance cost upon conversion — — — 589 — (589 ) — (589 ) Issuance of Common Stock - warrants exercised net of 8,901 shares held treasury — 141,152 1 58 — — — 59 Issuance of Common Stock - options exercised — 261,109 3 77 — — — 80 Issuance of Common Stock - common stock offering — 12,074,595 121 9,745 — — — 9,866 Conversion of Series A Stock to Common Stock (642,723 ) (288 ) — 642,723 6 282 — — — 288 Conversion of Series C Stock to Common Stock — — (9,302,620 ) (4,168 ) — 9,302,620 93 4,075 — — — 4,168 Net loss and comprehensive loss — (7,201 ) — (7,201 ) Balance at December 31, 2004 14,655,628 6,567 12,943,533 5,033 — 51,722,985 517 52,429 — (60,117 ) (58 ) (7,229 ) Stock-based compensation expense — 454 — — — 454 Accretion of Series C Stock issuance cost — — — 109 — (109 ) — (109 ) Recognition of Series C Stock issuance cost upon conversion — — — 110 — (110 ) — (110 ) Conversion of Series A Preferred Stock to Common Stock (1,395,603 ) (625 ) — 1,395,603 14 611 — — — 625 Conversion of Series C Preferred Stock to Common Stock — — (1,896,896 ) (850 ) — 1,896,896 19 831 — — — 850 Issuance of Common Stock - work completed — 100,000 1 92 — — — 93 Issuance of Common Stock - options exercised — 20,000 — 3 — — — 3 Issuance of Common Stock and warrants - common stock offering — 14,011,178 140 11,067 — — — 11,207 Recognition of expense for the minimum pension liability upon termination of defined benefit pension plan — 58 — Net loss — (11,731 ) — — Net loss and comprehensive loss — (11,673 ) Balance at December 31, 2005 13,260,025 $ 5,942 11,046,637 $ 4,402 — $ — — $ — 69,146,662 $ 691 $ 65,487 $ — $ (72,067 ) $ — $ (5,889 ) See accompanying Notes to Condensed Consolidated Financial Statements. 10 Index ReGen Biologics, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND SERIES A AND SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK (CONTINUED) Period from December 21, 1989 (inception) to September 30, 2008 (unaudited) (Dollars in thousands, except per share data) Series A Series C Stockholders’ Equity (Deficit) Redeemable Convertible Preferred Redeemable Convertible Preferred Series A - F Convertible Preferred Series B, Series D, Series E, and Series F Convertible Preferred Additional Deferred Deficit Accumulated During Accumulated Other Total Stockholders' Stock Stock Stock Stock Common Stock Paid-In Stock Development Comprehensive Equity Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Compensation Stage Loss (Deficit) Balance at December 31, 2005 (brought forward) 13,260,025 $ 5,942 11,046,637 $ 4,402 — $ — — $ — 69,146,662 $ 691 $ 65,487 $ — $ (72,067 ) $ — $ (5,889 ) Stock-based compensation expense — 1,183 — — — 1,183 Accretion of Series C Stock issuance cost — — — 110 — (110 ) — (110 ) Issuance of Common Stock - services rendered — 40,000 — 18 — — — 18 Issuance of Common Stock - options exercised — 310,178 4 113 — — — 117 Issuance of Common Stock - conversion of warrants — 375,967 4 (4 ) — Issuance of Common Stock and warrants - common stock offering — 18,774,838 188 6,552 — — — 6,740 Net loss — (12,657 ) — — Net loss and comprehensive loss — (12,657 ) Balance at December 31, 2006 13,260,025 5,942 11,046,637 4,512 — 88,647,645 887 73,349 — (84,834 ) — (10,598 ) Stock-based compensation expense — 1,262 — — — 1,262 Accretion of Series C Stock issuance cost — — — 245 — (245 ) — (245 ) Valuation of issuance of warrants and extension of options — 115 — — — 115 Deemed dividend to stockholders for issuance of warrants and extension of options — (115 ) — — — (115 ) Conversion of Series A preferred stock (10,776,909 ) (4,829 ) — 10,776,909 108 4,721 — — — 4,829 Conversion of Series C preferred stock — — (4,463,289 ) (2,000 ) — 4,463,289 45 1,955 — — — 2,000 Issuance of Series D preferred stock and preferred stock options and warrants, net of issuance costs — 135,715 5,560 — — 69 — — — 5,629 Issuance of Common Stock - work completed — 188,572 2 84 — — — 86 Net loss and comprehensive loss — (10,377 ) — (10,377 ) Balance at December 31, 2007 2,483,116 $ 1,113 6,583,348 $ 2,757 — $ — 135,715 $ 5,560 104,076,415 $ 1,042 $ 81,440 $ — $ (95,456 ) $ — $ (7,414 ) See accompanying Notes to Condensed Consolidated Financial Statements. 11 Index ReGen Biologics, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND SERIES A AND SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK (CONTINUED) Period from December 21, 1989 (inception) to September 30, 2008 (unaudited) (Dollars in thousands, except per share data) Series A Series C Stockholders’ Equity (Deficit) Redeemable Convertible Preferred Redeemable Convertible Preferred Series A - F Convertible Preferred Series B, Series D, Series E, and Series F Convertible Preferred Additional Deferred Deficit Accumulated During Accumulated Other Total Stockholders' Stock Stock Stock Stock Common Stock Paid-In Stock Development Comprehensive Equity Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Compensation Stage Loss (Deficit) Balance at December 31, 2007 (brought forward) 2,483,116 $ 1,113 6,583,348 $ 2,757 — $ — 135,715 $ 5,560 104,076,415 $ 1,042 $ 81,440 $ — $ (95,456 ) $ — $ (7,414 ) Stock-based compensation expense — 1,124 — — — 1,124 Accretion of Series C Stock issuance cost — — — 51 — (51 ) — (51 ) Issuance of Common Stock - work completed — 166,667 2 (2) — Issuance of Series E Preferred Stock-work completed — 11,250 171 — 171 Issuance of Series F preferred warrants—convertible debt financing — 580 — 580 Convertible debt issuance- beneficial conversion feature — 457 — — — 457 Net loss and comprehensive loss — (7,002 ) — (7,002 ) Balance at September 30, 2008 2,483,116 $ 1,113 6,583,348 $ 2,808 — $ — 146,965 $ 6,311 104,243,082 $ 1,044 $ 83,019 $ — $ (102,509 ) $ — $ (12,135 ) See accompanying Notes to Condensed Consolidated Financial Statements. 12 Index REGEN BIOLOGICS, INC. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Nine Months Ended September 30, Period from December21, 1989 (Inception) to 2008 2007 September30, 2008 Net loss $ (7,002 ) $ (8,186 ) $ (96,779 ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation 1,224 955 11,696 Amortization of debt discount for warrant and beneficial conversion feature 138 — 1,638 Depreciation and amortization 77 64 2,451 Loss on disposal of property and equipment — — 9 Recognition of expense for the minimum pension liability upon termination of defined benefit pension plan — — 58 Exchange (gain) loss (38 ) 19 37 Changes in operating assets and liabilities: Other current assets and receivables 265 101 (232 ) Inventory 3 (145 ) (308 ) Other assets (298 ) 30 (357 ) Accounts payable and accrued expenses 592 30 3,172 Other liabilities (76 ) (38 ) 49 Net cash used in operating activities (5,115 ) (7,170 ) (78,566 ) Investing Activities Purchases of property and equipment (18 ) (167 ) (2,498 ) Changes in investments 100 137 2,945 Net cash provided by (used in) investing activities 82 (30 ) 447 Financing Activities Issuance of common stock to founders for contributed patents — — 42 Issuance of Series B preferred stock upon conversion of interest payable — — 6 Issuance of convertible debt and preferred stock warrants 2,534 — 2,534 Payment of deferred financing costs (78 ) — (78 ) Reduction in payable to stockholder — — (76 ) Issuance of convertible preferred stock and preferred stock options and warrants, net of issuance costs paid in cash — 5,560 39,781 Issuance of common stock and warrants — — 28,487 Repayment of capital lease obligations (11 ) (11 ) (174 ) Proceeds from notes payable — — 11,410 Payments on notes payable — — (2,323 ) Net cash provided by financing activities 2,445 5,549 79,609 Effect of exchange rate changes on cash 38 (19 ) (33 ) Net decrease in cash and cash equivalents (2,550 ) (1,670 ) 1,457 Cash and cash equivalents at beginning of period 4,008 7,268 1 Cash and cash equivalents at end of period $ 1,458 $ 5,598 $ 1,458 Supplemental Disclosure of Cash Flow Information Non-cash disclosure: Issuance of Series B convertible preferred stock upon conversion of notes payable $ — $ — $ 300 Equipment purchased pursuant to capital leases — — 198 Cancellation of stock options associated with deferred stock compensation — — 1,250 Net assets assumed in merger — — 2,733 Conversion of bridge financing to equity — — 2,860 Beneficial Conversion of Series C Stock — — 4,292 Beneficial Conversion of Convertible Debt Issuance 457 — 457 Warrants associated with Series C Stock — — 969 Warrants associated with Series C Stock private placement agent fee — — 97 Warrants associated with consulting services — 69 69 Warrants associated with Series F Stock 580 — 580 Conversion of Series A Preferred Stock — 4,829 5,742 Issuance of Common Stock-conversion of warrants — — 14 Conversion of Series C Preferred Stock — 2,000 7,018 Issuance of Common Stock for services rendered — 47 197 Issuance of Series E Preferred Stock for services rendered 171 — 171 Non-employee options exercised, net-share settled — — 1 Cash disclosure: Cash paid for interest 5 6 338 See accompanying Notes to Condensed Consolidated Financial Statements. 13 Index REGEN BIOLOGICS, INC. (A Development Stage Company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Dollars in thousands, except per unit and per share data) (1) SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation and Basis of Presentation The consolidated financial statements of ReGen Biologics, Inc. (“ReGen” or the “Company”) include accounts of the Company and its wholly-owned subsidiaries, RBio, Inc. (“RBio”) and ReGen Biologics AG (“ReGen AG”). Intercompany transactions and balances are eliminated in consolidation. The consolidated financial statements have been prepared in accordance with the instructions to Form10-Q and include all the information and notes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, the accompanying consolidated financial statements contain all adjustments (consisting of normal recurring adjustments) necessary to present fairly the financial position and the results of operations for the periods presented. To date, sales of the Company’s products have been limited. ReGen will continue to require additional capital to further develop its products and further develop sales and distribution channels for its products around the world. Accordingly, the Company is still considered a development stage enterprise. Management believes that ReGen would emerge from the development stage when (a)the Company obtains either FDA clearance of the Collagen Scaffold device or premarket approval for the CMI® collagen meniscus implant (“CMI”), and either product is available for sale in the U.S. and (b)the Company begins to earn significant revenue from its principal operations. ReGen currently operates as an orthopedic products company that develops, manufactures, and markets innovative tissue growth and repair products for U.S.and global markets. As discussed below, neither the Collagen Scaffold device nor the CMI, available for sale in certain markets outside the U.S. as the Menaflex™ collagen meniscus implant (“Menaflex”), is available for sale in the U.S.ReGen is managed and operated as one business segment.
